USCA11 Case: 21-13038      Date Filed: 02/09/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13038
                   Non-Argument Calendar
                   ____________________

SHAWN G. ADDERLEY,
                                            Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                           Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:21-cv-61725-WPD
                   ____________________
USCA11 Case: 21-13038             Date Filed: 02/09/2022         Page: 2 of 6




2                          Opinion of the Court                      21-13038


Before WILSON, NEWSOM, and BLACK, Circuit Judges.
PER CURIAM:
        Shawn Adderley, a pro se federal prisoner, appeals the dis-
trict court’s order dismissing his 28 U.S.C. § 2255 motion to vacate
for lack of jurisdiction and, alternatively, denying it on the merits.1
Adderley does not expressly challenge the district court’s finding it
lacked jurisdiction because his § 2255 motion was successive. 2 The
Government has moved for summary affirmance, contending Ad-
derley’s present § 2255 motion is a second or successive motion and
the district court lacked jurisdiction to consider it without the req-
uisite authorization from this court.
                            I. BACKGROUND
      In 2018, Adderley pleaded guilty to one count of conspiring
to possess with intent to distribute five kilograms or more of


1Although neither we nor the district court has issued a certificate of appeala-
bility (COA), one is not required where a district court dismisses a successive
§ 2255 motion for lack of jurisdiction. See Hubbard v. Campbell, 379 F.3d
1245, 1247 (11th Cir. 2004).
2 Instead, Adderley argues, for the first time, the amendments to 18 U.S.C.
§ 3582 by § 603(b)(1) of the First Step Act of 2018 gave the district court the
authority to resentence him and those amendments created a sentencing dis-
parity and constituted an extraordinary and compelling reason warranting re-
lief. He also asserts the district court did not inform him that his counsel did
not dispute the enhancement, and therefore it erroneously enhanced his sen-
tence. Finally, he contends his attorney coerced him into pleading guilty.
USCA11 Case: 21-13038        Date Filed: 02/09/2022     Page: 3 of 6




21-13038               Opinion of the Court                        3

cocaine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and was sentenced to
70 months’ imprisonment. At sentencing, the district court en-
hanced his offense level under U.S.S.G. § 2D1.1(b)(1) for possessing
a firearm in connection with the offense, but it applied safety valve
relief, thereby allowing it to sentence Adderley below the 10-year
mandatory minimum.
       In 2019, Adderley filed his first 28 U.S.C. § 2255 motion, ar-
guing the gun enhancement violated the Eighth Amendment and
that § 2255 was unconstitutional. The district court dismissed Ad-
derley’s first § 2255 motion as time-barred and, alternatively, re-
jected it on the merits.
       Adderley later filed the present § 2255 motion, his second,
arguing his counsel was ineffective because he did not object to the
application of the gun enhancement. He had not received author-
ization from this Court to file a second or successive § 2255 motion.
After reviewing his second § 2255 motion sua sponte, the district
court dismissed it for lack of jurisdiction because the petition was
successive, and, alternatively, denied it on the merits.
                         II. DISCUSSION
        Under the Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, a federal pris-
oner may only file one § 2255 motion, and, assuming that is denied
in a “judgment on the merits,” he must obtain leave from the Court
of Appeals before filing a second or successive motion. Osbourne
v. Sec’y, Fla. Dep’t of Corr., 968 F.3d 1261, 1264 (11th Cir. 2020);
USCA11 Case: 21-13038        Date Filed: 02/09/2022     Page: 4 of 6




4                      Opinion of the Court                21-13038

Boyd v. United States, 754 F.3d 1298, 1301–02 (11th Cir. 2014). Ha-
beas petitions that are dismissed as time-barred by the AEDPA’s
one year limitation period are considered to have been dismissed
with prejudice. See Jordan v. Sec’y, Dep’t of Corr., 485 F.3d 1351,
1353 (11th Cir. 2007) (noting in ruling on a successive application
the petitioner’s first habeas action had been dismissed “with preju-
dice” as untimely).
        A federal prisoner who wishes to file a second or successive
motion to vacate, set aside, or correct sentence is required to move
the court of appeals for an order authorizing the district court to
consider such a motion. See 28 U.S.C. § 2255(h), cross-referencing
28 U.S.C. § 2244. A three-judge panel of the court of appeals may
grant such authorization only if the proposed motion contains
claims premised on either (1) “newly discovered evidence that, if
proven and viewed in light of the evidence as a whole, would be
sufficient to establish by clear and convincing evidence that no rea-
sonable factfinder would have found the movant guilty of the of-
fense,” or (2) “a new rule of constitutional law, made retroactive to
cases on collateral review by the Supreme Court, that was previ-
ously unavailable.” 28 U.S.C. § 2255(h)(1), (2). “The court of ap-
peals may authorize the filing of a second or successive application
only if it determines that the application makes a prima facie show-
ing that the application satisfies the requirements of this subsec-
tion.” Id. § 2244(b)(3)(C).
      We conclude summary affirmance is warranted for two rea-
sons. First, Adderley does not argue the district court erred by
USCA11 Case: 21-13038             Date Filed: 02/09/2022         Page: 5 of 6




21-13038                   Opinion of the Court                                5

dismissing his present § 2255 motion for lack of jurisdiction, and so
any challenge in that respect is abandoned. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (“When an
appellant fails to challenge properly on appeal one of the grounds
on which the district court based its judgment, he is deemed to
have abandoned any challenge of that ground, and it follows that
the judgment is due to be affirmed.”).
        Second, even if we deem such a challenge implicitly pre-
served, it still fails. See Boyd, 754 F.3d at 1301 (reviewing de novo
a district court’s dismissal of a § 2255 motion as “second or succes-
sive”). The district court did not err when it dismissed Adderley’s
claim for lack of jurisdiction because the disposition of his first
§ 2255 motion was with prejudice, making his present motion sec-
ond or successive. See Jordan, 485 F.3d at 1353. Also, one of Ad-
derley’s primary claims in his current § 2255 motion relies on inef-
fective assistance of counsel, which was a claim he could have
brought in his first motion. See Boyd, 754 F.3d at 1301 (“[T]he bar
on second or successive motions applies when, for example, a peti-
tioner could have raised his or her claim for relief in an earlier filed
motion, but without a legitimate excuse, failed to do so.”). As such,
the district court lacked jurisdiction to hear his present § 2255 mo-
tion because we had not granted him leave to file it. 3 See


3 Although pro se pleadings are liberally construed, Adderley does not seek
our permission to file a successive § 2255 motion, and so he abandons that
argument on appeal. See Sapuppo, 739 F.3d at 680 (stating a party abandons
an argument when he fails to raise it in his initial brief); Tannenbaum v. United
USCA11 Case: 21-13038             Date Filed: 02/09/2022         Page: 6 of 6




6                          Opinion of the Court                       21-13038

Armstrong v. United States, 986 F.3d 1345, 1348 (11th Cir. 2021)
(stating if a movant fails to obtain our authorization, the district
court must dismiss a second or successive § 2255 motion for lack of
jurisdiction).
        Accordingly, because the government’s position is “clearly
right as a matter of law” we GRANT its motion for summary affir-
mance and DENY as moot its motion to stay the briefing schedule.
See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969) 4 (explaining summary disposition is appropriate, in part,
where “the position of one of the parties is clearly right as a matter
of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous”). In light of the foregoing, it is unnecessary for us
to consider any of the arguments Adderley is raising for the first
time on appeal, or the district court’s alternative denial of his § 2255
motion on the merits.




States, 148 F.3d 1262, 1263 (11th Cir. 1998) (stating pro se pleadings are liber-
ally construed). In any event, we conclude he has not satisfied the statutory
criteria for obtaining leave to file a second or successive § 2255 motion at this
time.
4In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to close of business on September 30, 1981.